I concur in the judgment. Appellant was accused of forging a $300 check, drawn against the bank account of I.M. Zimmerman. The check was shown to have been made and uttered. It was made payable "to the order of cash," and purported to be signed by I.M. Zimmerman. In her testimony Mrs. Zimmerman stated that she did not write the check, and did not sign it, and that she did not authorize any other person to write the check or to sign her name thereto. The evidence therefore is sufficient to prove thecorpus delicti, or, in plain English, that the forgery was committed by someone.
Also there is testimony tending to prove that the signature "R. Morales," on the back of the check, is in the handwriting of the defendant; and that this indorsement and the writings on the face of the check, including the name signed at the bottom of the check, were all written by the same person.
As an incidental fact, in the introduction of testimony to show that the defendant had admitted that he forged "People's Exhibit One," the check particularly in question in this action, it appeared that this check and others were present before the parties to those conversations, that is *Page 735 
the witnesses and the defendant. The conduct and statements of the defendant, as shown by the testimony, did not amount to a direct statement wherein defendant singled out the one check and said that he forged that check. It did tend to show that he obtained the money on several checks, including "People's Exhibit One." But there was no attempt made by the prosecutor to establish the commission by appellant of any forgery other than of the one instrument specified. In a case where a defendant's admission of a fact is to be proved, the testimony proving such admission should not be excluded merely because the statement, as made by the defendant, included other facts which tend toward proof that defendant had also committed another crime.